Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 16, 2018

                                      No. 04-18-00441-CV

                           PROTOTYPE MACHINE COMPANY,
                                     Appellant

                                                v.

Toledo P. BOULWARE, Individually And As Trustee; Shaver Banderaranch, Llc As Successor-
In-Interest To Dos Angeles, L.P.; Zach & Kayla Davis; D.M.C. Partners, Ltd.; Willie Jo Dooley,
 L.P.; Hayden G. Haby & Doris Y. Haby; Hayden Haby, Jr. & Denette Haby Coates; Melanie &
 John Jones In Their Capacity As Joint Representatives Of The Ben Jones Sr. Est Ate; Mcdaniel
Farms, Inc.; Jewel F. Robinson & 4-S Ranch; Justin Burk D/B/A Burk Farms; Robert E. Condry;
                                        John Boerschig,
                                           Appellees

                  From the 63rd Judicial District Court, Kinney County, Texas
                                   Trial Court No. 3469-A
                        Honorable Enrique Fernandez, Judge Presiding


                                         ORDER
        After Appellant filed its brief, Appellees moved this court to dismiss this appeal for want
of jurisdiction. Appellees assert that when the trial court severed Appellant’s claims, Appellees’
claims for attorney’s fees and costs of court against Appellant were transferred into the severed
cause and are still live claims. Appellees insist the trial court has not rendered a final judgment
in the severed cause and this appeal must be dismissed for want of jurisdiction.
       Generally, “an appeal may be taken only from a final judgment. A judgment is final for
purposes of appeal if it disposes of all pending parties and claims in the record, except as
necessary to carry out the decree.” Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex.
2001).
       We ORDER Appellant to show cause within TEN DAYS of the date of this order why
this appeal should not be dismissed for want of jurisdiction. See TEX. R. APP. P. 42.3(a). If
Appellant does not timely file written proof as ordered, this appeal will be dismissed. See id.
       All other appellate deadlines are SUSPENDED pending further order of this court.
                                              _________________________________
                                              Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of November, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court